           Case 1:19-cv-00461-AWI-GSA Document 36 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JERRY DILLINGHAM,                              1:19-cv-00461-AWI-GSA-PC
12                 Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
13         vs.                                      (ECF No. 30.)
14   J. GARCIA, et al.,                             ORDER DENYING PLAINTIFF’S
                                                    MOTIONS FOR PRELIMINARY
15                 Defendants.                      INJUNCTIVE RELIEF
                                                    (ECF Nos. 23, 26, 27, 28.)
16

17

18

19

20

21

22          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
24   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
25          On August 17, 2020, the court entered findings and recommendations, recommending
26   that Plaintiff’s requests for preliminary injunctive relief, filed on July 9, 2020, July 31, 2020,
27   August 10, 2020, and August 14, 2020, be denied. (ECF No. 30.) On September 3, 2020,
28   Plaintiff filed objections to the findings and recommendations. (ECF No. 33.)

                                                     1
           Case 1:19-cv-00461-AWI-GSA Document 36 Filed 10/08/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations entered by the Magistrate Judge on August
 6                  17, 2020, are ADOPTED IN FULL; and
 7          2.      Plaintiff’s requests for preliminary injunctive relief, filed on July 9, 2020, July 31,
 8                  2020, August 10, 2020, and August 14, 2020 are DENIED; and
 9          3.      This case is referred back to the Magistrate Judge for further proceedings.
10
     IT IS SO ORDERED.
11

12   Dated: October 8, 2020
                                                  SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
